PEEK, J.
Plaintiff's complaint alleged the execution by defendants, and delivery to her, of a promissory note and that no part thereof had been paid. Defendants’ answer admitted the making of the note, and as a defense alleged generally cash payments and merchandise offsets. The court found in favor of plaintiff, and defendants appeal. From our examination of the record we conclude the judgment must be sustained.
The attack upon the judgment is principally that the evidence is insufficient. The record discloses no basis for a detailed discussion of such contention. It is sufficient to note that plaintiff’s testimony and defendants’ admission establish without conflict the execution of the note. Mr. Johnson’s testimony concerning the alleged payments and offsets, for which he had no receipts, did not compel the court to find in accordance therewith. His testimony which was refuted by plaintiff merely presented a conflict for the trial court to resolve.
Equally without merit is the further contention of defendants’ counsel that the trial judge improperly limited his cross-examination of plaintiff. What may or may not have been her married name; whether the money came from an inheritance or elsewhere; or how much she may have had in a savings account, and similar questions, were all quite obviously matters wholly unrelated and immaterial to the main issue as to whether or not the note had been paid.
The judgment is affirmed.
Van Dyke, P. J., and Schottky, J., concurred.